1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11
      BRENDA MOORE,                                      Case No.: 3:15-cv-1186-CAB-LL
12
                                        Plaintiff,
13                                                       ORDER DENYING DEFENDANT
      v.                                                 GREYHOUND LINES INC.’S
14
                                                         REQUEST FOR DISCOVERY
      GREYHOUND LINES INC. AND U.S.
15                                                       MOTION HEARING DATE
      SECURITY ASSOCIATE,
16                                   Defendant.          [ECF No. 121]
17
18
19         On February 5, 2019, Defendant Greyhound Lines, Inc. filed a “Request for
20   Discovery Motion Hearing Date Pursuant to Civil Chamber Rules § V.” ECF No. 121.
21   Defendant requests that the Court set a discovery conference at or immediately after the
22   Mandatory Settlement Conference currently set for February 11, 2019 at 1:30 p.m. to
23   discuss: (1) Plaintiff’s alleged failure or refusal to appear at her Noticed Deposition; and
24   (2) Greyhound’s First Set of Interrogatories, Requests for Production of Documents, and
25   Requests for Admissions to Plaintiff. See ECF No. 121.
26         For the reasons set forth below, the Court DENIES Defendant’s Request for a
27   Discovery Motion Hearing Date.
28   ///

                                                     1
                                                                            3:15-cv-1186-CAB-LL
1    1.    Plaintiff’s Alleged Failure Or Refusal To Appear At Her Deposition
2          Defendant alleges that on October 11, 2018, Defendant served Plaintiff with a Notice
3    of Deposition set for October 30, 2018 via FedEx with signature required. ECF No. 121
4    at 3. Defendant alleges that “[a]fter three attempts” at delivery “the FedEx envelope was
5    returned to Greyhound’s counsel’s office.” Id. Defendant alleges that on October 26,
6    2018, Defendant successfully served Plaintiff with an Amended Notice of Deposition set
7    for November 13, 2018 via regular mail and FedEx with no signature required. Id.
8    Defendant alleges that “Plaintiff failed or refused to appear for the deposition.” Id.
9          Subsequently, Defendant alleges that on November 20, 2018, Defendant sent
10   Plaintiff a letter by regular mail, certified mail, and by FedEx “inviting Plaintiff to meet
11   and confer to avoid motion practice and a request for sanctions based on Plaintiff’s refusal
12   to appear for deposition” to which Defendant has “received no response[.]” Id. Defendant
13   therefore requests that the Court issue a discovery motion hearing date under Section V of
14   this Court’s Civil Chamber Rules.
15         The instant case was transferred from Magistrate Judge Dembin to Magistrate Judge
16   Lopez on November 6, 2018. Under this Court’s Civil Chamber Rules:
17
                  Any motion related to discovery disputes must be filed no later
18                than thirty (30) days after the date upon which the event giving
19                rise to the dispute occurred. For oral discovery, the event giving
                  rise to the dispute is the completion of the transcript of the
20                relevant portion of the deposition. For written discovery, the
21                event giving rise to the discovery dispute is the date of service of
                  the response, or the passage of a discovery due date without
22                response or production, not the date on which counsel reach an
23                impasse in meet and confer efforts.
24
     Magistrate Judge Lopez’s Civil Chamber Rules, Section V.C (emphasis in original).
25
           The Civil Chamber Rules further specify that prior to bringing a discovery dispute,
26
     the Parties must “meet and confer” and “[i]f a party is unresponsive to a request to meet
27
28
                                                   2
                                                                              3:15-cv-1186-CAB-LL
1    and confer, after 72 hours counsel shall contact chambers and the Court will set a telephonic
2    conference with the clerk assigned to the case.” Id. at Section V.A
3          Here, Defendant failed to raise this dispute to the Court’s attention until February 5,
4    2019, over two months after Defendant alleges Plaintiff failed to appear for her deposition
5    and a day after the fact discovery cutoff. See ECF Nos. 108, 121. Defendant has not
6    advanced any reason why it failed to raise this dispute in a timely manner.
7          For these reasons, the Court finds this dispute is untimely and declines to consider
8    it. See In re Ameranth Cases, 2018 U.S. Dist. LEXIS 61753, at *17-18 (S.D. Cal. Apr. 11,
9    2018) (declining to consider discovery dispute filed after deadline set in Chamber Rules).
10   See also Obesity Research Inst., LLC v. Fiber Research Int'l, LLC, 2017 U.S. Dist. LEXIS
11   97724, at *7 (S.D. Cal. June 23, 2017) (Magistrate Judges’ thirty-day discovery dispute
12   deadlines in this District are not contrary to law).
13
     2.    Plaintiff’s First Set of Interrogatories, Requests for Production, and Requests
14         for Admissions
15
           Defendant states it “anticipates that Plaintiff will not respond to Greyhound’s [F]irst
16
     [S]et of Interrogatories, Requests for Production of Documents, and Requests for
17
     Admissions to Plaintiff” which Defendant served by mail on January 4, 2019. ECF No.
18
     121 at 3.    At the time Defendant filed the instant Request, Plaintiff’s responses to
19
     Defendant’s First Set of Interrogatories, Requests for Production of Documents, and
20
     Requests for Admissions were not yet due.              See Fed. R. Civ. P. 6(d), 33, 34, 36.
21
     Accordingly, this dispute is not yet ripe for the Court’s attention.
22
           Nevertheless, the Court has taken into account the difficulties Defendant’s counsel
23
     has had in the past in attempting to meaningfully meet and confer with Plaintiff. For these
24
     reasons, in the event the case does not settle during the Mandatory Settlement Conference,
25
     Plaintiff and Defendant’s counsel are ORDERED to meet and confer in-person
26
     immediately after the Mandatory Settlement Conference regarding all outstanding
27
     discovery issues.
28
                                                   3
                                                                              3:15-cv-1186-CAB-LL
1          The Court expects both Parties to earnestly engage in the meet and confer process.
2    Although the Court is mindful that Plaintiff is proceeding pro se, the Court has already
3    advised Plaintiff on a prior occasion that “[e]ven self-represented litigants must follow the
4    same rules of procedures that govern other litigants.” ECF No. 108 at 4 (citing Ghazali v.
5    Moran, 46 F.3d 52, 54 (9th Cir. 1995).
6          At the conclusion of the meet and confer conference, Plaintiff and Defendant’s
7    counsel shall jointly call Chambers by February 15, 2019 and notify the clerk of the Court
8    assigned to this case as to any remaining and timely discovery disputes.
9
10   IT IS SO ORDERED.
11
12   Dated: February 6, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                             3:15-cv-1186-CAB-LL
